Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153081(118)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
                                                                      SC: 153081
  v                                                                   COA: 325741
                                                                      Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motions of the State Appellate Defender Office
  to file a brief amicus curiae and for leave to file the brief late is GRANTED. The amicus
  brief submitted on August 31, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk